NO.
12-06-00325-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: WINFRED A.
SIMMONS, II,         §          ORIGINAL PROCEEDING
CONTEMNOR
§          
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On September
14, 2006, this Court initiated contempt proceedings against attorney
Winfred A. Simmons, II for failing to obey its order by which it was
ordered that Simmons file the appellant’s brief in cause number 12-06-00048-CR
on or before August 28, 2006.  Simmons
was ordered to appear before this Court at 9:00 a.m. on September 27, 2006 to “SHOW
CAUSE, if any..., why [he] should not be held in contempt of this Court and
punished for failure to comply with the order of this Court dated August 28,
2006. . . .”  Simmons appeared in person
at 9:00 a.m. on September 27, 2006 and filed the appellant’s brief in cause
number 12-06-00048-CR.
            At the
conclusion of the hearing, the Court found that Simmons was in contempt for
violating the August 28, 2006 order.  As
punishment, the Court assessed a fine of $500.00, payable to the Clerk of the
Twelfth Court of Appeals on or before October 27, 2006.  On October 27, 2006, Simmons paid the fine
assessed.  Because Simmons has purged
himself of his contempt, this original proceeding is dismissed.  
Opinion delivered November 1,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)